DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-23 and 29-42 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: providing a source substrate comprising sacrificial portions spaced apart by anchors; disposing micro-devices in association with the source substrate such that each of the micro-devices is disposed exclusively on, in, or over one of the sacrificial portions; depositing a first tether layer over at least a portion of the source substrate and the micro- devices; depositing a second tether layer over the first tether layer, the first tether layer thicker than the second tether layer; and patterning the first tether layer and the second tether layer to form (i) a corresponding multi-layer tether for each of the micro-devices such that the corresponding multi-layer tether laterally attaches the micro-device to one of the anchors, and (ii) an opening exposing each of the sacrificial portions, wherein after the patterning () the first tether layer extends over at least a portion of each of the micro-devices, (ii) the second tether layer extends over at least a portion of each of the micro-devices, or (iii) the first tether layer extends over at least a first portion of each of the micro-devices and the second tether layer extends over at least a second portion of each of the micro-devices (claims 18-23, and 29-42). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bower (US 9,761,754) disclose micro device structure with a tether, but fails to disclose providing a source substrate comprising sacrificial portions spaced apart by anchors; disposing micro-devices in association with the source substrate such that each of the micro-devices is disposed exclusively on, in, or over one of the sacrificial portions; depositing a first tether layer over at least a portion of the source substrate and the micro- devices; depositing a second tether layer over the first tether layer, the first tether layer thicker than the second tether layer; and patterning the first tether layer and the second tether layer to form (i) a corresponding multi-layer tether for each of the micro-devices such that the corresponding multi-layer tether laterally attaches the micro-device to one of the anchors, and (ii) an opening exposing each of the sacrificial portions, wherein after the patterning () the first tether layer extends over at least a portion of each of the micro-devices, (ii) the second tether layer extends over at least a portion of each of the micro-devices, or (iii) the first tether layer extends over at least a first portion of each of the micro-devices and the second tether layer extends over at least a second portion of each of the micro-devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817